                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF IOWA
                                        WESTERN DIVISION

                                                )
Devin G. Nunes,                                 )      Case No. 5:19-cv-04064-CJW-MAR
                                                )
             Plaintiff,                         )
                                                )
v.
                                                )      Motion to Appear Pro Hac Vice
Ryan Lizza and Hearst Magazines, Inc.,          )
                                                )
             Defendants.                        )
                                                )

       Ravi V. Sitwala, a lawyer who is not a member of the bar of this district, hereby moves to

appear in this case pro hac vice on behalf of Ryan Lizza and Hearst Magazines, Inc. Mr. Sitwala

is a member in good standing of the bar of the State of New York, and agrees to submit to and

comply with all provisions and requirements of the rules of conduct applicable to lawyers

admitted to practice before the state courts of Iowa in connection with his pro hac vice

representation in this case.

       Ravi V. Sitwala further states that he will comply with the associate counsel requirements

of LR 83(d)(3) and (4) by associating with Michael A. Giudicessi, Faegre Baker Daniels LLP,

801 Grand Avenue, Des Moines, Iowa 50309, an attorney who has been admitted to the bar of

this district under LR 83(b) and (c) and who has entered an appearance in this case.

       The certificate of good standing (dated within the last 90-days) required by

Administrative Order No. 19-AO-0004-P is attached.




                                    1
      Case 5:19-cv-04064-CJW-MAR Document 11 Filed 12/27/19 Page 1 of 2
         Dated: December 27, 2019.               Faegre Baker Daniels LLP

                                                 /s/ Michael A. Giudicessi
                                                 Michael A. Giudicessi, Lead Counsel
                                                   michael.giudicessi@faegrebd.com
                                                 Nicholas A. Klinefeldt
                                                   nick.klinefeldt@faegrebd.com
                                                 Susan P. Elgin
                                                   susan.elgin@faegrebd.com
                                                 801 Grand Avenue, 33rd Floor
                                                 Des Moines, Iowa 50309-8003
                                                 Telephone: (515) 248-9000
                                                 Facsimile: (515) 248-9010

                                                 Hearst Corporation

                                                 /s/ Ravi V. Sitwala
                                                 Ravi V. Sitwala*
                                                 (NY State Bar No. 4359899)
                                                   rsitwala@hearst.com
                                                 Office of General Counsel
                                                 300 West 57th Street
                                                 New York, New York 10019
                                                 Telephone: (212) 649-2006
                                                 *Pro Hac Vice Application Pending

                                                 Attorneys for Defendants

                                     Certificate of Service

       The undersigned certifies that a true copy of Motion to Appear Pro Hac Vice was
served upon the following parties through the court’s CM/ECF electronic filing system on
December 27, 2019.

                                                   /s/ Anri Moore
Copy to:

Joseph M. Feller
 jfeller@kkfellerlaw.com

Steven S. Biss
 stevenbiss@earthlink.net

Attorneys for Plaintiff




                                     2
       Case 5:19-cv-04064-CJW-MAR Document 11 Filed 12/27/19 Page 2 of 2
US.125915858.01
